By the Court*—Hilton, J.
It has been the uniform practice of the court, where relief or a favor is granted to a party upon condition that he give a bond as security against any injurious consequences which may happen to his opponent arising from the granting of the favor or relief, to require the written security to he placed in the custody of the clerk of the court, regarding it as a paper in the cause properly belonging to the files of the court, until the contingency shall arise which it was intended to secure against.
In accordance with this practice, the judge at the trial very properly held that the plaintiff, by filing the bond in question with the clerk, had complied with the condition in the order of January 15, upon which the stay of proceedings in this action should cease.
Order at special term affirmed, with $10 costs.

 Present, Daly, F. J., Brady and Hilton, JJ.